IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT

IN AND FOR SARASOTA COUNTY, FLORIDA

 

CIVIL ACTION NO.

IBC Funds, LLC,

a Nevada Limited Liability Corporation,

Plaintiff,

 

-against-

 

3DIcon Corporation,

a Oklahoma Corporation,

Defendant.

____________________________________/

 

ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT

  

This matter having come on for a hearing on the 26th day of July, 2013, to
approve the Settlement Agreement entered into as of July 17, 2013 between
Plaintiff, IBC Funds, LLC (“Plaintiff”) and Defendant, 3DIcon Corporation
(“Defendant” and collectively with Plaintiff, the “Parties”), and the Court
having held a hearing as to the fairness of the terms and conditions of the
Settlement Agreement and being otherwise fully advised in the premises, the
Court hereby finds as follows:

 

1.          The Court has been advised that the Parties intend that the sale of
the Shares (as defined by the Settlement Agreement and, hereinafter, the
“Shares”) to and the resale of the Shares by Plaintiff in the United States,
assuming satisfaction of all other applicable securities laws and regulations,
will be exempt from registration under the Securities Act of 1933 (the
“Securities Act”) in reliance upon Section 3(a)(10) of the Securities Act based
upon this Court’s finding herein that the terms and conditions of the issuance
of the Shares by Defendant to Plaintiff are fair to Plaintiff;

 



 

 

 

2.          The hearing having been scheduled upon the consent of Plaintiff and
Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is the
only party to whom Shares will be issued pursuant to the Settlement Agreement;

 

3.          The terms and conditions of the issuance of the Shares in exchange
for the release of certain claims as set forth in the Settlement Agreement are
fair to Plaintiff, the only party to whom the Shares will be issued;

 

4.          The fairness hearing was open to Plaintiff. Plaintiff was
represented by counsel at the hearing who acknowledged that adequate notice of
the hearing was given and consented to the entry of this Order.

 

It is hereby ORDERED AND ADJUDGED that the Settlement Agreement is hereby
approved as fair to the party to whom the Shares will be issued, within the
meaning of Section 3(a)(10) of the Securities Act and that the sale of the
Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.

 

SO ORDERED, this ___ day of ___________, 2013.

 

      ORIGINAL SIGNED       JUL 26 2013       CHARLES E. WILLIAMS   CIRCUIT
JUDGE    

  

      The Honorable _________________

 

 Conformed copies to:

Charles N. Cleland, Jr., Esq.

Michael G. Brown, Esq.

 



 

 

